UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5092



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


BRYANT LAMONT PLANTER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00372)


Submitted:   April 19, 2007                 Decided:   April 23, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Parrott, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. Thomas Tullidge Cullen,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bryant Lamont Planter appeals his conviction and one

hundred month sentence following his guilty plea to one count of

possessing with intent to distribute cocaine base and marijuana, in

violation of 18 U.S.C. § 841(a)(2000), and to one count of being a

felon in possession of a firearm, in violation of 18 U.S.C.

922(g)(2000).      Planter’s     counsel      filed    a    brief   pursuant   to

Anders v. California, 386 U.S. 738, 744 (1967), stating that there

were no meritorious issues for appeal, but suggesting that the

district court erred in sentencing Planter.

           We find that the district court properly applied the

Sentencing    Guidelines   and   considered      the       relevant   sentencing

factors   before   imposing    the   one     hundred   month    sentence.      18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006); see United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).                 Additionally, we

find that the district court’s decision to deny Planter’s request

for a variance from the guideline range was reasonable, and its

determination of the sentence within the range was reasonable. See

United States v. Green, 436 F.3d 449, 457 (4th Cir. 2006).                  (“[A]

sentence imposed within the properly calculated [g]uidelines range

[. . .] is presumptively reasonable.”) (internal quotation marks

and citation omitted).

           Planter also challenges the use of prior convictions that

were neither admitted by him nor found by the jury, in calculating


                                     - 2 -
his criminal history category. The fact of a prior conviction need

not be proven beyond a reasonable doubt.                 Almendarez-Torres v.

United      States,   523   U.S.    224,   233-36,    243-44   (1998);     United

States v. Cheek, 415 F.3d 349, 351-54 (4th Cir.)(reaffirming

continuing     validity     of    Almendarez-Torres    after    Booker),    cert.

denied, 126 S. Ct. 640 (2005).             Thus, the district court was not

required to make any factual findings concerning Planter’s prior

record, but could rely on “the conclusive significance” of his

record as set out in the presentence report.             See Shepard v. United

States, 544 U.S. 13, 25 (2005); see also United States v. Thompson,

421 F.3d 278, 285 (4th Cir. 2005) (sentencing judge entitled to

rely on undisputed information in presentence report that “bears

the earmarks of derivation from Shepard-approved sources such as

the indictments and state-court judgments from [defendant’s] prior

convictions”), cert. denied, 126 S. Ct. 1463 (2006).              We find that

the district court did not violate Planter’s Sixth Amendment rights

when   it    considered     his    prior   convictions    in   determining   his

sentence.

              As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal. We therefore

affirm the judgment of the district court.                This court requires

that counsel inform her client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel


                                       - 3 -
believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -